Name: 82/351/EEC: Commission Decision of 10 May 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  Europe
 Date Published: 1982-06-08

 Avis juridique important|31982D035182/351/EEC: Commission Decision of 10 May 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic) Official Journal L 157 , 08/06/1982 P. 0026 - 0026*****COMMISSION DECISION of 10 May 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic) (82/351/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/112/EEC of 22 January 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany (2), Whereas the Federal Republic of Germany is implementing the plan for the eradication of classical swine fever on a regional basis; Whereas no swine fever has been detected and vaccination against swine fever has been discontinued during the last 15 months within the recognized officially swine-fever-free regions; Whereas the status of the designated officially swine-fever-free regions will be maintained by the prohibition of entry of vaccinated pigs into such regions except for immediate slaughter; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The parts of the territory of the Federal Republic of Germany constituted by the following regions are hereby recognized as officially swine fever free within the meaning of Article 7 (2) of Directive 80/1095/EEC: Bundesland Schleswig-Holstein, Freie und Hansestadt Hamburg, Freie und Hansestadt Bremen und Bremerhaven, Regierungsbezirke Detmold, Muenster, Duesseldorf, Arnsberg, Koeln, Koblenz, Trier, Rheinhessen Pfalz, Stuttgart, Karlsruhe, Tuebingen, Freiburg, Oberfranken, Unterfranken, Oberpfalz, Bundesland Saarland Niederbayern and Mittelfranken. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 45, 17. 2. 1982, p. 27.